Citation Nr: 0519178	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  97-28 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona



THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a low back injury, currently rated as 20 percent 
disabling.  



REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Attorney



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran had active service from February 1978 to February 
1981.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge at the RO in Phoenix, Arizona in May 1999.  

The case was remanded by the Board to the RO in July 1999 for 
additional development of the record.  

In a decision promulgated in May 2002, the Board denied the 
veteran's claim for an increased rating for the service-
connected low back injury residuals. The veteran then 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  

While his claim was pending at the Court, the veteran's 
representative and the VA Office of General Counsel filed a 
Joint Motion requesting that the Court vacate the Board's 
decision and remand the case to the Board for further 
development and readjudication.  

In a November 2002 Order, the Court granted the Joint Motion, 
vacating the Board's May 2002 decision, and remanding this 
case to the Board for readjudication.  

The Board subsequently remanded this case to the RO in April 
2003 for further development.  

The appeal is once again being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  



REMAND

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

As noted in the Introduction, this case was remanded by the 
Court in November 2002, pursuant to a Joint Motion filed by 
the veteran's representative and the VA Office of General 
Counsel.  

In the Joint Motion, the parties concluded that the Board had 
failed to provide adequate reasons or bases for denying an 
increased evaluation under the provisions of 38 C.F.R. § 4.40 
and 4.45 (2004).  

The Board subsequently remanded this case to the RO so that 
the veteran could undergo another VA examination to determine 
the degree of functional loss, if any, resulting from the 
service-connected residuals of a low back injury.  

In accordance with the Board's instructions, the RO arranged 
for the veteran to undergo a VA spine examination in 
September 2003.  However, although the examiner did comment 
on functional loss, the Board believes his conclusions to be 
too vague and inconsistent to allow for rating the veteran's 
disability under the provisions of 38 C.F.R. § 4.40 and 4.45.  

In this regard, the Board notes that the examiner initially 
noted that this type of back disability could definitely 
limit functional ability during flare-ups or when the low 
back was used repeatedly.  

However, the examiner then appeared to express doubt as to 
the degree of functional loss, if any, present in this case 
when he noted that the veteran did not report repetitive use 
of his back and apparently only experienced flare-ups during 
cold or rainy weather.  The examiner noted that this could 
never be portrayed in terms of additional loss of range of 
motion.  

The examiner explained that he would not offer any 
conclusions regarding Deluca factors such as weakness until 
after he had reviewed the results of x-ray studies, MRI, and 
MEG studies that were to be obtained later in the date.  

An addendum to the report notes that the results of x-ray 
studies, an MRI, and an EMG to all be normal.  The examiner 
then commented that the veteran's functional impairment under 
Deluca was immoderate.  No further findings were noted in 
this addendum.  

Although the veteran underwent a subsequent VA neurological 
examination in January 2004, no findings were noted with 
respect to functional loss.  

The Board believes that the findings noted in the report of 
the September 2003 VA examination and its addendum do not 
provide sufficient information regarding functional loss so 
as to allow the Board to evaluate the veteran's disability as 
contemplated by the Court in Deluca.  Thus, the Board finds 
that further examination is necessary.  

The Board notes that, effective September 26, 2003, 
substantive changes were made to the criteria for evaluating 
disorders of the spine.  See 68 Fed. Reg. 51454-51458 (August 
27, 2003).  These revisions consist of a new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  

These changes are listed under Diagnostic Codes 5235-5243, 
with Diagnostic Code 5243 now embodying the recently revised 
provisions of the former Diagnostic Code 5293 (for 
intervertebral disc syndrome).  

Thus, in readjudicating the veteran's claim, the RO should 
ensure that it addresses that claim under both the old and 
new criteria for evaluating disabilities of the spine.  

Therefore, this case is remanded to the RO for the following 
actions:  

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify any additional VA and non-VA 
health care providers that have treated 
him since service for his service-
connected disability.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  The RO should arrange for the veteran 
to undergo another VA examination to 
determine the severity of the service-
connected residuals of a low back injury.  
The examiner should be requested to 
review the claims folder, to include the 
reports of previous VA spine and 
neurological examinations.  The examiner 
should be instructed to include x-ray 
studies of the lumbosacral spines, and to 
provide complete observations of the 
ranges of motion of the lumbosacral 
spine.  All findings should be reported 
in detail.  The examiner should discuss 
whether the veteran's subjective reports 
of manifestations of his residuals of a 
low back injury appear to be consistent 
with the objective medical evidence 
and/or his documented medical history.  
The examination report should include 
specific responses to the following 
medical questions:

a.  Does the lumbosacral spine exhibit 
weakened movement, excess 
fatigability, incoordination, or pain 
on use attributable to the service-
connected disability (if feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
these symptoms)?  

b.  Does pain significantly limit 
functional ability during flare-ups or 
when the lumbosacral spine is used 
repeatedly over a period of time 
(these determinations should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion 
loss due to pain on use or during 
flare-ups)?  

c.  Is there any favorable or 
unfavorable ankylosis of the spine?  

d.  In addition, if possible, please 
state whether the lumbosacral spine 
disability has been productive of any 
incapacitating episodes, which are 
defined as periods of acute signs and 
symptoms that require bed rest 
prescribed by a physician or treatment 
by a physician, and if so, the 
frequency and duration of those 
episodes.  

3.  Based on action taken in connection 
with the development requested 
hereinabove, the RO should the 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the RO should issue a Supplemental 
Statement of the Case, and the veteran 
and his representative should be afforded 
time in which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


